UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jena Adams,                                                                   3/12/2020

                                  Plaintiff,
                                                             1:19-cv-10468 (LTS) (SDA)
                      -against-
                                                             ORDER
 Dorothea Knitting Mills Limited and Steven
 Borsook,

                                  Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference held today, and for the reasons stated on the record,

it is ORDERED that:

           1. Plaintiff shall amend her complaint no later than Monday, March 23, 2020;

           2. The parties shall engage in limited discovery related to personal jurisdiction, which

               discovery shall be completed by Monday, May 11, 2020;

           3. The deposition of Steven Borsook shall occur prior to May 11, 2020 as to the issue

               of personal jurisdiction and shall take place in New York;

           4. If after limited discovery referenced in paragraphs 2 and 3 above, Defendant

               Dorothea Knitting Mills Limited still intends to move to dismiss on personal

               jurisdiction grounds, counsel for Defendants shall on May 11, 2020, file a joint

               letter setting forth an agreed upon briefing schedule for the motion, or, if in

               dispute, the parties’ respective positions regarding the schedule; and
         5. The initial conference, currently scheduled to take place before me on March 31,

              2020 at 2:00 p.m. will proceed by phone; the parties shall call the Court’s

              conference line at 212-805-0110 once all parties are on the line.

SO ORDERED.

DATED:        New York, New York
              March 12, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
